Citation Nr: 0829579	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, previously claimed as gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served honorably from March 3, 1981 to March 30, 
1984, and served under conditions other than honorable from 
March 31, 1984 to November 23, 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a claim of entitlement to service connection 
for gastritis had been previously denied in an unappealed 
December 1991 rating decision.  However, in an August 2007 
decision, the Board determined that new and material evidence 
had been received to reopen the claim.  Accordingly, the 
issue is appropriately characterized as set forth on the 
title page of this decision.  

In August 2007, the Board remanded the underlying service 
connection claim to accomplish additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence does not demonstrate that any 
gastrointestinal disability is causally related to active 
service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2002 letter sent to the veteran.  
In the September 2002 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from June 
1981 to April 2007, and private treatment records dated 
February 1987 to December 2007.  The veteran was also 
provided an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



II.  Decision  

The veteran contends that service connection is warranted for 
his gastrointestinal disabilities.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, a review of the service treatment 
records reveal that the veteran was seen at sick call for 
continuing complaints and treatment for stomach pains.  In 
June 1981, the veteran visited sick call with complaints of 
having a headache and vomiting.  He was referred to the 
physician, and after physical examination, he was diagnosed 
with gastroenteritis.  The veteran returned to sick call 
again later in June 1981.  It was noted that he had stomach 
pains for approximately four weeks.  Right-sided abdominal 
pain returned in July 1981, and the veteran reported to sick 
call.  Vital signs were normal and no diagnosis was given.  
The veteran received further  treatment for stomach pain and 
diarrhea in November 1981.  At that time, abdominal 
examination was within normal limits, but gastritis was 
present.  Finally, a January 1982 sick call note reports the 
veteran's complaints of stomach pain and headaches after 
physical training.  He was assessed with a "possible viral 
syndrome."  The remainder of the service treatment records 
do not reflect any gastrointestinal complaints or findings, 
and the veteran opted not to have a separation examination.  

Following separation from service, the veteran underwent an 
esophagus procedure to rule out pharyngeal diverticulum.  The 
February 1991 upper gastrointestinal report stated that there 
was no hiatal hernia, gastroesophageal reflux, or 
diverticulum of the esophagus.  There were no masses, 
ulcerations, or stenotic lesions of the stomach or the 
duodenum.  It was determined that the mucosal folds of the 
duodenum were consistent with mild duodenitis.  

The post-service evidence next shows that in April 1991, the 
veteran went to a VA medical center for complaints of bad 
stomach pains.  It was noted that he had a history of alcohol 
and a diagnosis of gastritis.  Physical examination revealed 
a soft abdomen that was non-tender with no rebound.  He was 
diagnosed with gastritis and was instructed to stop drinking 
alcohol.  

The veteran returned to his local VA medical center in 
February 1994 with complaints of headaches and stomach pain.  
An upper gastrointestinal study showed much retching and some 
vomiting.  A sliding-type hiatal hernia was present, along 
with marked pylorospasm, but no evidence of peptic ulcer 
disease or neoplasm.  Thereafter, in July 1994 and July 1996, 
the veteran returned to his local VA medical center for 
stomach complaints.  Treatment records report a diagnosis of 
gastritis and indicated the veteran's alcohol dependence.  

VA outpatient treatment records dated December 2002 continue 
to report stomach and epigastric pain.  The December 2002 VA 
outpatient note states that the veteran has a history of 
gastritis and peptic ulcer disease since "initial treatment 
in [the] military."  Laboratory testing revealed 
pancreatitis due to alcoholism.  The veteran was again 
instructed to discontinue all alcohol use.  

In January 2003, the veteran underwent a second upper 
gastrointestinal study, which revealed a normal esophagus and 
ends in a small sliding type hiatus hernia.  Although the 
duodenal bulb showed some deformity, there was no gastric 
lesion or ulcer crater.  The veteran was diagnosed with 
hiatus hernia and deformed duodenal bulb without a definite 
ulcer and no delay in emptying.  In an April 2005 VA 
outpatient record, the veteran reported gastritis since 1991 
and during his military service.  The veteran was assessed 
with peptic ulcer, and the examiner noted that it may have 
been ongoing for more than twenty years.  

After considering the pertinent evidence of record, as 
detailed above, it is determined that there is no basis for a 
grant of service connection here.  Indeed, although the 
veteran has claimed that his gastrointestinal problems have 
remained consistently symptomatic since service, the 
approximately 7-year gap in treatment following separation 
from active service is persuasive evidence against the claim 
and strengthens the conclusion that the veteran's 
gastrointestinal problems are not related to his military 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).   

Moreover, no competent evidence of record finds that the 
current gastrointestinal disability is causally related to 
active service.  In fact, the VA examiner in September 2007 
reached the opposite conclusion.  At that time, he GERD, 
hiatal hernia, and constipation are not likely caused by or 
to have occurred during the veteran's military service.  The 
examiner further added that the veteran does not have peptic 
gastritis, pylorospasm, or duodenitis according to his 
symptomatology reported during the examination.  He explained 
that although a diagnosis of peptic ulcer disease was noted 
in April 2005, it has not been confirmed by diagnostic 
studies or by esophagogastroduodenoscopy.  Even if assuming 
the veteran had gastritis in April 2005, the examiner 
indicated that he would have to resort to mere speculation to 
determine whether the gastritis was related to service.  The 
examiner also diagnosed the veteran with resolved alcoholic 
pancreatitis, as well as viral or bacterial gastroenteritis 
in the military.  He opined that the alcoholic pancreatititis 
was not likely to have occurred during or caused by the 
veteran's military service, and gastroenteritis during 
service has not been documented as having recurred since his 
military experience.  

As the VA examiner's opinions were offered following a 
reviews of the claims file and after a physical examination 
of the veteran, and because the conclusions were accompanied 
by a clear rationale, they are found to be highly probative.  

The Board also notes that in a December 2007 private medical 
statement, a  physician explained that after reviewing all 
the medical records supplied by the veteran, an upper 
gastrointestinal study did show the presence of chronic 
peptic ulcer disease because of duodenal scarring, but he 
"agreed totally with the reviewer . . . ."   Thus, the 
December 2007 private physician concurred with the September 
2007 VA examiner's opinion.  Furthermore, no other competent 
evidence of record refutes the claim.  In this regard, the 
Board does acknowledge the April 2005 VA record, in which it 
was stated that the veteran's peptic ulcer may have been 
ongoing for 20 years.  However, this statement does not 
demonstrate a causal relationship to service was at least as 
likely as not, and in fact, the veteran had already been 
discharged from service 20 years prior to the writing of that 
treatment report.  Additionally, it appears that the opinion 
was offered solely based on the veteran's reported history, 
thereby removing its probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  To the extent that the opinion 
was predicated on some review of the record, it is not 
accompanied by a clear rationale and is much less definitive 
than the conclusions of the VA examiner in September 2007, 
making the April 2005 opinion less probative.

The veteran himself believes that his gastrointestinal 
disabilities are causally related to active service.  The 
Board also acknowledges a March 2008 statement submitted by 
the veteran's friend attesting to his ongoing stomach 
problems.  However, neither the veteran nor his friend is 
competent to attribute his gastrointestinal problems to 
service, as that would require a medical opinion.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for gastrointestinal disabilities, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


